Citation Nr: 1446056	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder, not otherwise specified, with features of post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for high cholesterol.  

7.  Entitlement to service connection for sleep apnea, as secondary to service-connected anxiety disorder, not otherwise specified, with features of  PTSD.

8.  Entitlement to service connection for bilateral radiculopathy, to include as secondary to back problems.  

9.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to back problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to October 1959, November 1959 to October 1963, and November 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

In May 2014, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
The issues of entitlement to service connection for a heart/circulatory disorder, Meniere's Disease, and sinusitis have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.  Specifically, the Veteran raised the heart disorder issue in his May 2011 claim, and it has not been developed and adjudicated.  During his May 2014 hearing, he testified that he had been told that his Meniere's Disease was due to in-service acoustic trauma.  A May 2012 private medical opinion from Dr. R.M. stated that the Veteran's sinusitis was related to service.  Therefore, the issues are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in all VA claims files have been considered by the Board in adjudicating this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for chronic obstructive pulmonary disease, back problems, hypertension, bilateral hearing loss, gastroesophageal reflux disease, sleep apnea, bilateral radiculopathy, and neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

High cholesterol is a laboratory test result, and is not a "disability" for VA purposes.





CONCLUSION OF LAW

High cholesterol is not a disability for which compensation is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board recognizes that the Veteran was not afforded a VA examination for high cholesterol.  A VA examination is not necessary because there is no reasonable possibility that such assistance would aid in substantiating the claim; even if hypercholesterolemia were found upon examination, there is no reasonable possibility that this finding could substantiate the claim because such a finding does not provide evidence of a current disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that '[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board').

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.


ORDER

Service connection for high cholesterol is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for chronic obstructive pulmonary disease, back problems, hypertension, bilateral hearing loss, gastroesophageal reflux disease, sleep apnea, bilateral radiculopathy, and neuropathy.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

During his hearing before the Board, the Veteran testified that he received treatment from Dr. L.R. for his chronic obstructive pulmonary disease.  However, records from Dr. L.R. do not appear to be associated with the Veteran's claims file.  They need to be obtained, as does an additional VA medical examination that also takes these records into consideration, inasmuch as they were not available for the previous VA examination.

With regard to the issues of service connection for gastroesophageal reflux disease, hypertension, and obstructive sleep apnea, during his May 2014 hearing, the Veteran testified that his physicians had informed him that the former condition started in service, and that the latter two were secondary to his service connection psychiatric disorder.  The Veteran is competent to report his medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an examination is necessary for his gastroesophageal reflux disease, hypertension, and obstructive sleep apnea, and any outstanding records should be obtained.

With regard to the issue of service connection for bilateral hearing loss, during the May 2014 hearing, the Veteran testified that he had been exposed to naval gunfire in service, and that he believed this caused his hearing loss.  The Veteran is competent to report acoustic trauma in service, as well as persistent and recurrent symptoms of hearing loss since that time.  Id.  Therefore, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue of service connection for a back disorder, the Veteran testified that he began having back problems shortly after leaving service in 1966.  While he received treatment from Dr. J.P.M., the Veteran's stated records are unavailable inasmuch as Dr. J.P.M. has retired.  However, the Veteran has provided records from Dr. R.M.  He has also provided internet article concerning kyphosis of the spine.  Inasmuch as the examiner did not have the ability to take these articles into consideration, a new VA medical examination is warranted for the Veteran's back disability.  The Veteran testified at his Board hearing that his doctor informed him that his bilateral radiculopathy and neuropathy are secondary to to his back condition.  Therefore, a new examination is required for these ailments as well.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of treatment or evaluation for his asserted disabilities and, after obtaining the necessary authorizations, should contact each medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  This should specifically include records from Dr. L.R., Dr. R.M., and any VA mental health care providers.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction must conduct all development necessary to adjudicate the Veteran's claim of entitlement to service connection for an asbestosis related disability.

3.  Following completion of the above-requested actions, the agency of original jurisdiction shall arrange for the Veteran to undergo a VA examination by an appropriate physician so as to ascertain the nature and etiology of his asserted chronic obstructive pulmonary disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

Following examination of the Veteran and review of the claims file, the VA examiner is requested to opine as to whether it is at least as likely as not that any diagnosed chronic obstructive pulmonary disease was (i) incurred during active service, (ii) aggravated beyond the natural progression of the disease during active service, (iii) manifested to a compensable degree within one year of separation from service, or (iv) otherwise etiologically related to his active service?

The examiner is advised that the absence of evidence of treatment for a respiratory disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the lay statements of record as to the onset and continuity of symptoms.  If the examiner rejects the reports of the Veteran or anyone else providing a lay statement in support of the Veteran's claim, a reason for doing so must be provided.
If the examiner is unable to provide an opinion without resort to speculation, an explanation why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for all conclusions must be provided.

4.  The agency of original jurisdiction shall arrange for the Veteran to undergo a VA examination by an appropriate physician so as to ascertain the nature and etiology of his asserted gastroesophageal reflux disease, hypertension, obstructive sleep apnea, back problems, radiculopathy, and neuropathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

Following examination of the Veteran and review of the claims file, the VA examiner is requested to opine as to whether it is at least as likely as not that any diagnosed gastroesophageal reflux disease, hypertension, obstructive sleep apnea, back problems, radiculopathy, and neuropathy was (i) incurred during active service, (ii) aggravated beyond the natural progression of the disease during active service, (iii) manifested to a compensable degree within one year of separation from service, or (iv) otherwise etiologically related to his active service?

The examiner is also asked to opine as to the following:  

(v) Is it at least as likely as not that any current hypertension and obstructive sleep apnea disabilities were caused by a service-connected disability, to include the anxiety disorder?

(vi) Is it at least as likely as not that any current hypertension and obstructive sleep apnea disabilities are aggravated (permanently worsened) by a service-connected disability, to include anxiety disorder?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.

(vii) Is it at least as likely as not that any current radiculopathy and neuropathy disabilities were caused by a back disability?

(viii)  Is it at least as likely as not that any current radiculopathy and neuropathy disabilities are aggravated (permanently worsened) by a back disability?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's lay testimony or the internet articles concerning kyphosis, he or she must provide a medical reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted. The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted. All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of the each ear as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma therein.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hearing loss in 
the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

 If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

6.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

7.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


